Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 1 of 21 Page ID #1




                                                     3:19-cv-00324




                                     1
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 2 of 21 Page ID #2




                                     2
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 3 of 21 Page ID #3




                                     3
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 4 of 21 Page ID #4




                                     4
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 5 of 21 Page ID #5




                                     5
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 6 of 21 Page ID #6




                                     6
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 7 of 21 Page ID #7




                                     7
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 8 of 21 Page ID #8




                                     8
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 9 of 21 Page ID #9




                                     9
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 10 of 21 Page ID #10




                                     10
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 11 of 21 Page ID #11




                                     11
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 12 of 21 Page ID #12




                                     12
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 13 of 21 Page ID #13




                                     13
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 14 of 21 Page ID #14




                                     14
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 15 of 21 Page ID #15




                                     15
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 16 of 21 Page ID #16




                                     16
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 17 of 21 Page ID #17




                                     17
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 18 of 21 Page ID #18




                                     18
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 19 of 21 Page ID #19




                                     19
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 20 of 21 Page ID #20




                                     20
Case 3:19-cv-00324-SMY-GCS Document 1 Filed 03/19/19 Page 21 of 21 Page ID #21




                                     21
